DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Election/Restrictions
Applicant's election with traverse of Group I and species in the reply filed on 03/14/2022 is acknowledged. 
The traversal is on the ground(s) that no search burden exists. This is not found persuasive because the application is a national stage filing of a PCT application under 35 U.S.C. 371. Therefore, a posteriori restriction is proper if the common technical feature of the instant application is found in the prior art. 
As previously stated in the written restriction, the patent to Guironnet et al. discloses the composition claimed in the instant application. Being that this composition is the common technical feature relating the composition and the method of making said composition, the restriction is proper. The requirement is still deemed proper and is therefore made FINAL.
Claims 8-9 and 16 are withdrawn from consideration.
Claim Objections
Regarding claim 7, the abbreviation “DMSO” is vague. It should not be used and should be replaced by an indication of what it is intended to cover. For the purposes of examination, the “DMSO” in claim 7 is interpreted as “Dimethyl Sulfoxide with the formula (CH3)2SO”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "labile ligands" in claim 1 is a relative term which render the claim indefinite.  The term "labile ligands" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriated corrections are required. 
All other claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 USC § 112(a) for the reasons set forth above.

The metes and bounds of the claimed "moiety" recited in claims 3-4 are unclear. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The scope of these terms is impossible to determine because there is no indication of what complexities, and sizes are included/excluded.

The swung dash “~” recited in claim 19 is unclear. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-11, 13-15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guironnet et al. (US 2020/0223957 A1, provisional application filed on 08/18/2017).
Regarding claims 1-3, 5-7, 10 and 13, Guironnet et al. teach a method of making water soluble catalyst comprising combining a self-dispersing polymer with a Group 8 to Group 11 transition metal catalyst Pd-DMSO having the structure as shown below ([0011], [0019]):

    PNG
    media_image1.png
    180
    532
    media_image1.png
    Greyscale

As we see above, the aromatic phosphino sulfonate palladium Pd-DMSO complex corresponds to the instant claimed organic soluble Group 8 to 11 transition metal catalyst precursor, wherein Ar=ortho-methoxy substituted phenyl groups (the instant claimed chelating ligand), n=0, R=H, R1=Me, X=DMSO (the instant claimed labile ligand).
The self-dispersing polymer contains repeat units of ethylene glycol (the instant claimed polyalkylene glycol) and other sub-portions that are hydrophobic with 8 carbon atoms ([0012]-[0015], [0024], [0031]-[0035], Scheme 1, and [0047]).
Regarding claims 4 and 18, the self-dispersing polymer taught by Guironnet et al. comprises amino and (meth)acrylic acid anion groups ([0011], [0014] and [0019]).
Regarding claim 11, the pH of the solution taught by Guironnet et al. is 3 as the instant claim ([0040]).
Regarding claim 14, since Guironnet et al. teach all of the claimed reagents, composition and method of making an aqueous solution, the physical properties of the resulting catalyst (i.e., decay inactivity, etc.)  would be inherent set forth in MPEP 2112.01(II).[1] 
Regarding claims 15 and 17, as discussed above, the self-dispersing polymer taught by Guironnet al. contains ethylene oxide (the instant claimed [O-(CH2)n-], n=2) and a hydrocarbyl group with 8 carbon atom (the claimed hydrophobic segment having at least 8 carbon atoms (Scheme 1 [0032])

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Guironnet al. as applied to claims 1 and 10 above.
Regarding claim 12, the process taught by Guironnet et al. comprises 8-24 µmol of catalyst and 250-750 mg of polymer in 100 mL solvent (Table 4).
The differences in concentration will not support the patentability of subject matter, this is a case of prima facie obviousness, as one having ordinary skill in the art at the time the invention was made, given the general conditions taught by Guironnet et al.  
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcomes the rejection under 35 U.S.C. 112(b).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
    

    
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).